TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00088-CR


                              Matthew James Farrell, Appellant

                                                v.

                                 The State of Texas, Appellee


                FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
           NO. CR2015-006, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING



                ORDER AND MEMORANDUM OPINION


PER CURIAM

               Matthew James Farrell seeks to appeal the district court’s order concluding that it

lacked jurisdiction to grant Farrell’s requested judicial-clemency relief in his “Motion to Set

Aside Conviction and Dismiss Charges.” See Tex. Code Crim. Proc. art. 42A.701(f). However,

the clerk’s record does not contain the necessary standardized form that judges “must use” when

discharging a defendant under article 42A.701. See id. art. 42A.701(f-1) (“A judge discharging a

defendant under this article must use the form adopted under this subsection.”).1



       1
           The Office of Court Administration of the Texas Judicial System (OCA) adopted a
standardized form for use after December 1, 2017, by courts discharging a defendant under
article 42A.701. See Tex. Code Crim. Proc. art. 42A.701(f-1); see also Off. Ct. Admin. Tex.
Jud. Syst., “Order of Early Discharge From Community Supervision (Probation) under Article
42A.701, CCP,” available at http://www.txcourts.gov/rules-forms/forms/. The form is posted in
Word format on OCA’s website. See “Order of Early Discharge from Community Supervision
              Accordingly, we abate this appeal and remand the cause to the district court for

completion of the standardized form required by the Texas Code of Criminal Procedure. See id.

A supplemental clerk’s record containing the completed form shall be filed with this Court no

later than May 6, 2019. See Tex. R. App. P. 34.5(c)(3).

              It is ordered April 5, 2019.



Before Justices Goodwin, Baker, and Triana

Abated and Remanded

Filed: April 5, 2019

Do Not Publish




(Probation),” available    at   https://www.txcourts.gov/media/1439810/discharge-order-early-
termination.docx.
                                               2